Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 and further in view of Bash 6,772,604

Regarding claim 43.  A system, comprising:
one or more air handling sub-systems (fig. 1) configured to provide cooling air to electronic equipment (note that the air handling system is capable to provide cooling air to electronic equipment), wherein the air handling sub-system comprises: 
a return air flow chamber (recirculated air, fig. 1) that  comprises volumetric space (fig. 1) for respective portions of return air flow received by respective return air vents, 
a return air damper 16 (fig. 1), that controls flow of return air to the respective return air flow chamber
one or more outside air flow chambers (fresh air, fig. 1) that individually comprise volumetric space for respective portions of outside air flow received via respective outside air vents,
one or more outside dampers 15 (fig. 1) that individually control flow of outside air flow to respective on of the one or more outside airflow chamber (fig. 1)
a mixing chamber (chamber where outside air and return air mix together, fig. 1) for mixing air from the return air flow chamber and the one or more outside air flow chambers, and a common exit (unnumbered common exit after the return air chamber, and in front of o item 12, fig. 1) for air flow exiting from the mixing chamber; and

    PNG
    media_image1.png
    488
    828
    media_image1.png
    Greyscale

at least one heat removal sub-system (cooling coil 12, fig. 1), downstream from the common exit, and comprising a conduit 10  (fig. 1) configured to remove heat from cooling air in the one or more air handling sub-systems.
Dale teaches the invention as discussed above, but is silent regarding two or more return airflow channel. 
Eisenhour teaches: 
Regarding claim 43, two or more return air flow chambers (42, fig. 1) two or more return dampers 54 (fig. 1) that individually control flow of return air to respective once of the two or more return airflow chambers (fig. 1)
It would have been obvious to one of ordinary skill in the art to have the Dale invention modified with the Eisenhour two return air chambers in order to return a large volume of air from the room by splitting between two return chamber, because by reducing volume of air in the airflow duct at least the noise would be reduced in the 
Dale in view of Eisenhour teaches the invention as discussed above, but is silent regarding the electronic equipment. 
However, Bash teaches the room with electronic equipment and the air conditioning unit upstream of the electronic equipment. 
It would be obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour invention placed in the room of the electronic equipment in order to provide cooling to the electronic equipment and thus prevent its malfunction, by removing excess heat from the data center, and thus keep the information technology equipment in stable condition. 
Claims 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 and further in view of Bash 6,772,604 and further in view of Bianchi 8,091,376
Dale in view of Eisenhour and Bash teaches the invention as discussed above, including cooling coil and the filter but is not specific regargding have ng the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regarding claim 48. The system of claim 43, wherein the at least one heat removal sub-system comprises:
The conduit 256 (fig. 2, but also see the conduit 10 of Dale, fig. 1) at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and

wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour and Bash invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes the turbulence of the air (see Bianchi col. 3. ll. 38-39 and thus reduces at least noise and thus provide comfort to the occupant.
Claims 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 and further in view of Bash 6,772,604 and further in view of Boochever 4,118,945 and further in view of Apple 4,103,508.
Dale in view of Eisenhour and Bash teaches the invention as discussed above, but is silent regarding outside air damper and controller that controls along with return air damper also outside air damper.
Bochever teaches how to control the closed environment such as computer rooms by enthalpy control (col. 1, ll-.13-15, col. 2, II. 1 -5)
49.    (Currently amended) The system of claim 43, wherein:
at least one of the air handling sub-systems comprises an outside air damper 22 (fig. 1) operable to selectively allow outside air into the air handling  subsystem;

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour and Bash invention modified with the Bochever outside damper in order to control humidity and energy consumption.
Dale in view of Eisenhour and Bash and further in view of Bochever teaches the invention as discussed above but is silent about the controller opening and closing the outside damper in response to predetermined wet bulb temperature.

Apple teaches:
Regarding claim 49, the system further comprises at least one controller 40a (fig. 1) coupled in electronic data communication (see Bash in view of Bochever) with the at least one temperature sensor (see Bash in view of Bochever) and the outside air damper 14 (fig. 1), the at least one controller being configured to at least partially open the outside air damper if a wet bulb temperature measured at the at least one temperature sensor drops to or below a predetermined temperature (col. 3, II. 1-13; col. 5, II. 35-65 and col.6, II. 1-35).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Dale in view of Eisenhour, Bash and Bochever invention modified with the Apple controller in order to automatically control sad temperature and thus have the process automatically controlled in order to save time, energy and provide comfort to the occupant.
s 50, 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 
Dale teaches:
Regarding claim 50. A method of cooling electronic components (note that this part in the claim is intended use, and in this case the cooling system is capable to provide cooling in every room including the room with the electronic equipments) in a room, comprising:
providing an air handling (fig. 1) system comprising:
a return air flow chamber (recirculated air, fig. 1) that comprises volumetric space for respective portions of the air flow (fig. 1), 
a return air damper (16, fig. 1) that individually control flow of return air to respective ones of the two or more return air flow chamber. 
one or more outside air flow chambers (fresh air, fig. 1) that individually comprise volumetric space for respective portions of outside air flow received via respective outside air vents (fig. 1), 
one or more outside dampers 15 (fig. 1) that individually control flow of outside air flow to respective ones of the one or more outside airflow chambers, 
a mixing chamber (see fig. below where examiner labeled originally not labeled element with arrow) for mixing air from the return air flow chambers and the one or more outside air flow chambers, the mixing chamber having a common exit (see fig. below where examiner labeled originally not labeled element with arrow) for air flow exiting from the mixing chamber:

    PNG
    media_image1.png
    488
    828
    media_image1.png
    Greyscale

providing a heat removal sub-system (cooling coil 12, fig. 1) comprising a conduit 10 (fig. 1) that removes heat from cooling air that exits the common exit of the mixing chamber of the air handling system; and
receiving return air flow from the room into one or more of the return air flow chambers of the air handling system (fig. 1) 
57.    (Currently amended) An apparatus, comprising:
an air handling (fig. 1) system configured to provide cooling air to electronic equipment (unit is capable to provide cooling to the electronic equipment), the air handling system comprising: 
a return air flow chamber (recirculated air, fig. 1) that comprises volumetric space for respective portions of the cooling air (fig. 1), 
a return air damper (16, fig. 1) that individually control flow of return air to respective ones of the two or more return air flow chamber. 

one or more outside dampers 15 (fig. 1) that individually control flow of outside air flow to respective ones of the one or more outside airflow chambers, 
a mixing chamber (see fig. above where examiner labeled originally not labeled element with arrow) for mixing air from the return air flow chambers and the one or more outside air flow chambers, the mixing chamber having a common exit (see fig. above where examiner labeled originally not labeled element with arrow) for air flow exiting from the mixing chamber:
Dale teaches the invention as discussed above, but is silent regarding two or more return airflow chambers each having a volumetric space. 
Eisenhour teaches: 
Regarding claims 50 and 57, two or more return airflow chambers that individually comprise volumetric space for respective portions of the cooling air (see return chambers 42, that are separate and on opposite sides of each other, fig. 1); and at least a portion of the return air flow from the room (through the second return air chamber, fig. 1) through the heat removal sub-system prior to returning the air from the room back to the room.
 
It would have been obvious to one of ordinary skill in the art to have the Dale invention modified with the Eisenhour two return air chambers in order to return a large volume of air from the room by splitting between two return chambers, because by . 
Claims 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 and further in view of Boochever 4,118,945 and further in view of Apple 4,103,508.
Dale in view of Eisenhour teaches the invention as discussed above, but is silent regarding the 1controller that controls along with return air damper also outside air damper.
Bochever teaches how to control the closed environment such as computer rooms by enthalpy control (col. 1, ll-.13-15, col. 2, II. 1 -5)
56.    (Currently amended) The system of claim 43, wherein:
at least one of the air channeling sub-systems comprises an outside air damper 22 (fig. 1) operable to selectively allow outside air into the air channeling subsystem;
the system comprises at least one temperature sensor 24 (fig. 1) configured to measure a wet bulb temperature of outside air (via enthalpy, col. 3, II, 40-43)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour invention modified with the Bochever outside damper in order to control humidity and energy consumption.
Dale in view of Eisenhour and further in view of Bochever teaches the invention as discussed above but is silent about the controller opening and closing the outside damper in response to predetermined wet bulb temperature.
Apple teaches:


It would have been obvious to one of ordinary skill in the art at the time of the invention to have Dale in view of Eisenhour, and Bochever invention modified with the Apple controller in order to automatically control sad temperature and thus have the process automatically controlled in order to save time, energy and provide comfort to the occupant.
Claims 55, 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 and further in view of Bianchi 8,091,376
Dale in view of Eisenhour teaches the invention as discussed above, including cooling coil and the filter but is not specific regarding having the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regaridng claims 55, 62. The system of claim 43, wherein the at least one heat removal sub-system comprises:

at least one filter 262 (fig. 2) installed upstream of the at least one cooling coil bank in the flow of the cooling air ;
wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour  invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes the turbulence of the air (see Bianchi col. 3. ll. 38-39 and thus reduces at least noise and thus provide comfort to the occupant.
Claims 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Eisenhour 8,641,490 and further in view of Bash 6,772,604 and further in view of Bianchi 8,091,376
Dale in view of Eisenhour teaches the invention as discussed above, but is silent regarding the electronic equipment. 
However, Bash teaches the room with electronic equipment and the air conditioning unit upstream of the electronic equipment. 
It would be obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour invention placed in the room of the electronic equipment in order to provide cooling to the electronic equipment and thus prevent its 
Dale in view of Eisenhour and Bash teaches the invention as discussed above, including cooling coil and the filter but is not specific regarding having the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regaridng claims 62,  wherein the at least one heat removal sub-system comprises:
at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and
at least one filter 262 (fig. 2) installed upstream of the at least one cooling coil bank in the flow of the cooling air ;
wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour  and Bash invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes the turbulence of the air (see Bianchi col. 3. ll. 38-39 and thus reduces at least noise and thus provide comfort to the occupant.

ALTERNATIVELLY: 
Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601 and further in view of Bash 6,772,604
Dale teaches:
Regarding claim 43.  A system, comprising:
one or more air handling sub-systems (fig. 1) configured to provide cooling air to electronic equipment (note that the air handling system is capable to provide cooling air to electronic equipment), wherein the air handling sub-system comprises: 
a return air flow chamber (recirculated air, fig. 1) that  comprises volumetric space (fig. 1) for respective portions of return air flow received by respective return air vents, 
a return air damper 16 (fig. 1), that controls flow of return air to the respective return air flow chamber
one or more outside air flow chambers (fresh air, fig. 1) that individually comprise volumetric space for respective portions of outside air flow received via respective outside air vents,
one or more outside dampers 15 (fig. 1) that individually control flow of outside air flow to respective on of the one or more outside airflow chamber (fig. 1)
a mixing chamber (chamber where outside air and return air mix together, fig. 1) for mixing air from the return air flow chamber and the one or more outside air flow chambers, and a common exit (unnumbered common exit after the return air chamber, and in front of o item 12, fig. 1) for air flow exiting from the mixing chamber; and

    PNG
    media_image1.png
    488
    828
    media_image1.png
    Greyscale

at least one heat removal sub-system (cooling coil 12, fig. 1), downstream from the common exit, and comprising a conduit 10  (fig. 1) configured to remove heat from cooling air in the one or more air handling sub-systems.
Dale teaches the invention as discussed above, but is silent regarding two or more return airflow channel. 
Courchesne teaches: 
Regarding claim 43, two or more return air flow chambers (see figure below where the examiner labeled originally not labeled elements with arrow) two or more return dampers 46 (fig. 9) that individually control flow of return air to respective once of the two or more return airflow chambers (fig. 1)

    PNG
    media_image2.png
    426
    627
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have the Dale invention modified with the Courchesne two return air chambers in order to return a large volume of air from the room by splitting between two return chamber, because by reducing volume of air in the airflow duct at least the noise would be reduced in the duct, further in case of not enough space or configuration of the space it is easier to accommodate two smaller ducts instead of the big one. 
Dale in view of Courchesne teaches the invention as discussed above, but is silent regarding the electronic equipment. 
However, Bash teaches the room with electronic equipment and the air conditioning unit upstream of the electronic equipment. 
It would be obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Eisenhour invention placed in the room of the electronic equipment in order to provide cooling to the electronic equipment and thus prevent its . 
Claims 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601 and further in view of Bash 6,772,604 and further in view of Bianchi 8,091,376
Dale in view of Courchesne and Bash teaches the invention as discussed above, including cooling coil and the filter but is not specific regargding have ng the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regarding claim 48. The system of claim 43, wherein the at least one heat removal sub-system comprises:
The conduit 256 (fig. 2, but also see the conduit 10 of Dale, fig. 1) at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and
at least one filter 262 (fig. 2) installed upstream of the at least one cooling coil bank in the flow of the cooling air ;
wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Courchesne and Bash invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes .
Claims 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601 and further in view of Bash 6,772,604 and further in view of Boochever 4,118,945 and further in view of Apple 4,103,508.
Dale in view of Courchesne and Bash teaches the invention as discussed above, but is silent regarding outside air damper and controller that controls along with return air damper also outside air damper.
Bochever teaches how to control the closed environment such as computer rooms by enthalpy control (col. 1, ll-.13-15, col. 2, II. 1 -5)
49.    (Currently amended) The system of claim 43, wherein:
at least one of the air handling sub-systems comprises an outside air damper 22 (fig. 1) operable to selectively allow outside air into the air handling  subsystem;
the system comprises at least one temperature sensor 24 (fig. 1) configured to measure a wet bulb temperature of outside air (via enthalpy, col. 3, II, 40-43)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Courchesne and Bash invention modified with the Bochever outside damper in order to control humidity and energy consumption.
Dale in view of Courchesne and Bash and further in view of Bochever teaches the invention as discussed above but is silent about the controller opening and closing the outside damper in response to predetermined wet bulb temperature.


Regarding claim 49, the system further comprises at least one controller 40a (fig. 1) coupled in electronic data communication (see Bash in view of Bochever) with the at least one temperature sensor (see Bash in view of Bochever) and the outside air damper 14 (fig. 1), the at least one controller being configured to at least partially open the outside air damper if a wet bulb temperature measured at the at least one temperature sensor drops to or below a predetermined temperature (col. 3, II. 1-13; col. 5, II. 35-65 and col.6, II. 1-35).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Dale in view of Courchesne, Bash and Bochever invention modified with the Apple controller in order to automatically control sad temperature and thus have the process automatically controlled in order to save time, energy and provide comfort to the occupant.
Claims 50, 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601
Dale teaches:
Regarding claim 50. A method of cooling electronic components (note that this part in the claim is intended use, and in this case the cooling system is capable to provide cooling in every room including the room with the electronic equipments) in a room, comprising:
providing an air handling (fig. 1) system comprising:

a return air damper (16, fig. 1) that individually control flow of return air to respective ones of the two or more return air flow chamber. 
one or more outside air flow chambers (fresh air, fig. 1) that individually comprise volumetric space for respective portions of outside air flow received via respective outside air vents (fig. 1), 
one or more outside dampers 15 (fig. 1) that individually control flow of outside air flow to respective ones of the one or more outside airflow chambers, 
a mixing chamber (see fig. below where examiner labeled originally not labeled element with arrow) for mixing air from the return air flow chambers and the one or more outside air flow chambers, the mixing chamber having a common exit (see fig. below where examiner labeled originally not labeled element with arrow) for air flow exiting from the mixing chamber:

    PNG
    media_image1.png
    488
    828
    media_image1.png
    Greyscale

providing a heat removal sub-system (cooling coil 12, fig. 1) comprising a conduit 10 (fig. 1) that removes heat from cooling air that exits the common exit of the mixing chamber of the air handling system; and
receiving return air flow from the room into one or more of the return air flow chambers of the air handling system (fig. 1) 
57.    (Currently amended) An apparatus, comprising:
an air handling (fig. 1) system configured to provide cooling air to electronic equipment (unit is capable to provide cooling to the electronic equipment), the air handling system comprising: 
a return air flow chamber (recirculated air, fig. 1) that comprises volumetric space for respective portions of the cooling air (fig. 1), 
a return air damper (16, fig. 1) that individually control flow of return air to respective ones of the two or more return air flow chamber. 

one or more outside dampers 15 (fig. 1) that individually control flow of outside air flow to respective ones of the one or more outside airflow chambers, 
a mixing chamber (see fig. above where examiner labeled originally not labeled element with arrow) for mixing air from the return air flow chambers and the one or more outside air flow chambers, the mixing chamber having a common exit (see fig. above where examiner labeled originally not labeled element with arrow) for air flow exiting from the mixing chamber:
Dale teaches the invention as discussed above, but is silent regarding two or more return airflow chambers each having a volumetric space. 
Courchesne teaches: 
Regarding claims 50 and 57, two or more return airflow chambers that individually comprise volumetric space for respective portions of the cooling air (figure below where the examiner labels originally not labeled elements with arrow); and at least a portion of the return air flow from the room (through the second return air chamber, fig. 1) through the heat removal sub-system prior to returning the air from the room back to the room.

    PNG
    media_image2.png
    426
    627
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have the Dale invention modified with the Courchesne two return air chambers in order to return a large volume of air from the room by splitting between two return chambers, because by reducing volume of air in the airflow duct at least the noise would be reduced in the duct, further in case of not enough space or configuration of the space it is easier to accommodate two smaller ducts instead of the one big one. 
Claims 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601 and further in view of Boochever 4,118,945 and further in view of Apple 4,103,508.
Dale in view of Courchesne teaches the invention as discussed above, but is silent regarding the 1controller that controls along with return air damper also outside air damper.
Bochever teaches how to control the closed environment such as computer rooms by enthalpy control (col. 1, ll-.13-15, col. 2, II. 1 -5)

at least one of the air channeling sub-systems comprises an outside air damper 22 (fig. 1) operable to selectively allow outside air into the air channeling subsystem;
the system comprises at least one temperature sensor 24 (fig. 1) configured to measure a wet bulb temperature of outside air (via enthalpy, col. 3, II, 40-43)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Courchesne invention modified with the Bochever outside damper in order to control humidity and energy consumption.
Dale in view of Courchesne and further in view of Bochever teaches the invention as discussed above but is silent about the controller opening and closing the outside damper in response to predetermined wet bulb temperature.
Apple teaches:
Regarding claim 56, the system further comprises at least one controller 40a (fig. 1) coupled in electronic data communication (see Dale element 25 is electro-pneumatic switch, page 1, right col. lines 17-20, fig. 1) with the at least one temperature sensor (Dale, 39 (thermostat) fig. 1) and the outside air damper 14 (fig. 1), the at least one controller being configured to at least partially open the outside air damper if a wet bulb temperature measured at the at least one temperature sensor drops to or below a predetermined temperature (col. 3, II. 1-13; col. 5, II. 35-65 and col.6, II. 1-35).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Dale in view of Courchesne, and Bochever invention modified with the Apple controller in order to automatically control sad temperature and thus have the .
Claims 55, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601 and further in view of Bianchi 8,091,376
Dale in view of Courchesne teaches the invention as discussed above, including cooling coil and the filter but is not specific regarding having the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regaridng claims 55,. The system of claim 43, wherein the at least one heat removal sub-system comprises:
at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and
at least one filter 262 (fig. 2) installed upstream of the at least one cooling coil bank in the flow of the cooling air ;
wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Courchesne invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes the .
Claims 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dale 2,290,096 in view of Courchesne 3,517,601 and further in view of Bash 6,772,604 and further in view of Bianchi 8,091,376
Dale in view of Courchesne teaches the invention as discussed above, but is silent regarding the electronic equipment. 
However, Bash teaches the room with electronic equipment and the air conditioning unit upstream of the electronic equipment. 
It would be obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Courchesne invention placed in the room of the electronic equipment in order to provide cooling to the electronic equipment and thus prevent its malfunction, by removing excess heat from the data center, and thus keep the information technology equipment in stable condition. 
Dale in view of Courchesne and Bash teaches the invention as discussed above, including cooling coil and the filter but is not specific regarding having the cooling coils and the filter installed at an angle. 
Bianchi teaches: 
Regaridng claims 62, wherein the at least one heat removal sub-system comprises:
at least one cooling coil bank 200 (fig. 2) configured to remove heat from a flow of the cooling air through the at least one heat removal sub-system; and

wherein each of the cooling coil bank and filter are installed at an angle relative to the flow of the cooling air (figs 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Dale in view of Courchesne and Bash invention modified with the  Bianchi two cooling coils installed in angles in order to provide more cooling capacities within the same space in order to provide cooling, also providing the filter in front of each cooling coil will provide healthy environment for the occupant and also minimizes the turbulence of the air (see Bianchi col. 3. ll. 38-39 and thus reduces at least noise and thus provide comfort to the occupant.



Response to Arguments

Applicant’s arguments with respect to claim(s) 43, 48-50, 55-57, 62 have been considered but are moot because the new ground of rejection does not rely on new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762    
071221